      Case 1:18-cv-00423-LO-IDD Document 164 Filed 05/22/19 Page 1 of 20 PageID# 5837




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

          LEAGUE OF UNITED LATIN AMERICAN      )
          CITIZENS - RICHMOND REGION           )
          COUNCIL 4614, ELIUD BONILLA,         )
          LUCIANIA FREEMAN, and ABBY JO        )
          GEARHART,                            )
                                               )
                            Plaintiffs,        )   Civil Action No. 1:18-cv-00423
                                               )   (LO/IDD)
                    v.                         )
                                               )
          PUBLIC INTEREST LEGAL FOUNDATION     )
          and J. CHRISTIAN ADAMS,              )
                                               )
                                Defendants.    )
                                               )

                               DEFENDANTS’ OPPOSITION TO
                             PLAINTIFFS’ MOTION TO RE-OPEN
            THE DEPOSITION OF DEFENDANT J. CHRISTIAN ADAMS AND THE RULE
         30(b)(6) DEPOSITION OF DEFENDANT PUBLIC INTEREST LEGAL FOUNDATION




4845-9433-9991.1
      Case 1:18-cv-00423-LO-IDD Document 164 Filed 05/22/19 Page 2 of 20 PageID# 5838




                                                            TABLE OF CONTENTS


                   PRELIMINARY STATEMENT ........................................................................................ 1
                   ARGUMENT ...................................................................................................................... 5
                             Mr. Adams Fully Complied With the Court’s February 22, 2019 Order
                             Granting Plaintiffs’ Motion to Compel Production of Documents Long
                             Before His Deposition............................................................................................. 5
                             Plaintiffs Could and Should Have Obtained Documents From Skadden
                             Attorney Albertson, Mr. von Spakovsky, and VVA Long Before the Close
                             of Discovery. ........................................................................................................... 6
                             1.         Skadden Attorney Albertson ....................................................................... 7
                             2.         Hans von Spakovsky ................................................................................... 8
                             3.         Virginia Voters Alliance ............................................................................. 9
                             Plaintiffs Have Not Met Their Burden of Showing Good Cause to Re-open
                             the Deposition of J. Christian Adams After More Than 14 Hours of
                             Questioning. .......................................................................................................... 10
                             This Litigation and Plaintiffs’ Motion Are Part of an Ongoing Campaign
                             By Activists to Smear PILF, Messrs Adams and von Spakovsky, and
                             Third Parties. ......................................................................................................... 13
                   CONCLUSION ................................................................................................................. 16




                                                                              i
4845-9433-9991.1
      Case 1:18-cv-00423-LO-IDD Document 164 Filed 05/22/19 Page 3 of 20 PageID# 5839



                   Defendants, Public Interest Legal Foundation (“PILF”), by counsel, respectfully state as

        follows in opposition to Plaintiffs’ Motion to Re-Open the Deposition of Defendant J. Christian

        Adams (Dkt. #159).

                                                PRELIMINARY STATEMENT

                   The pending motion is the latest example of Plaintiffs’ abuse of the litigation process to

        silence and smear those who dare to express the view that—as required by the Virginia

        Constitution—only living citizens of the United States should be permitted to vote.1 The targets

        of this campaign are not limited to the individuals named in the motion itself: Defendant J.

        Christian Adams (“Mr. Adams”) and Hans von Spakovsky (“Mr. Spakovsky”), a senior fellow at

        the Heritage Foundation who is an outside director of PILF. Shortly after its filing, the pending

        motion became the subject of a “news” article that calls out the wife of U.S. Supreme Court

        Clarence Thomas by name.2 The author of this article, Tierney Sneed, is a “reporter” for a

        publication called Talking Points Memo to whom Plaintiffs’ counsel Southern Coalition for Social

        Justice (“SCCJ”) and the Protect Democracy Project (“Protect Democracy”) gave their Complaint

        even before its service on Defendants3 (and before issuing their own press releases quoting counsel




                   1
                 The voluminous evidence of this effort involving Justin M. Levitt, Professor Levitt’s
        former colleagues at the U.S. Department of Justice with whom Defendants have longstanding
        differences, various publicists hired by Plaintiffs’ counsel, and reporters at NBC News, Slate,
        Mother Jones, and other media outlets is summarized in the Declaration of Michael J. Lockerby
        (Dkt. #130) filed in support of Defendants’ Motion to Compel Production of Documents Relevant
        to Anti-SLAPP and First Amendment Issues Withheld or Redacted By Plaintiffs’ Counsel (Dkt.
        #128) and includes the deposition transcript of Professor Levitt (Dkt. #130-1).
                   2
                  The headline of this May 18, 2019 article about the pending motion, a copy of which is
        attached as Exhibit A, is “SCOTUS Wife Ginni Thomas Floated Anti-Fraud Campaign for
        ‘Questionable’ Precincts.” Today, the same reporter published a new article, attached as Exhibit
        B, titled “Court Docs: US Elections Commission Member Helped with Sketchy Fraud Report.”
                   3
                       See April 12, 2018 email attached as Exhibit C.

                                                             1
4845-9433-9991.1
      Case 1:18-cv-00423-LO-IDD Document 164 Filed 05/22/19 Page 4 of 20 PageID# 5840



        of record for Plaintiffs in this case).4 Ms. Sneed has previously covered the June 22, 2019 hearing

        on Defendants’ motion to dismiss, Defendants’ third-party complaint against the Virginia

        Department of Elections,5 and the Motion to Compel that Plaintiffs previously filed against Mr.

        Adams.6

                   Just as Defendants have a First Amendment right to advocate for election integrity and

        encourage the prosecution of non-citizens who vote in Virginia elections, Plaintiffs’ counsel SCSJ

        and Protect Democracy and their media allies have a First Amendment right to criticize parties to

        this litigation (such as PILF and Mr. Adams), non-parties from whom they have subpoenaed

        documents (such as Mr. von Spakovsky at the Heritage Foundation), and non-parties with no

        apparent connection to this litigation in general or the pending motion in particular (such as the

        wife of Justice Thomas). But they have no right to file meritless discovery motions for the purpose

        of doing so.

                   None of Plaintiffs’ pretexts for re-opening the deposition of Mr. Adams or PILF will

        withstand even cursory scrutiny. Mr. Adams has already been deposed for two full days, once

        individually, and once as PILF’s Rule 30(b)(6) designee. At both depositions, Plaintiffs’ counsel

        wasted everyone’s time by doing dramatic readings of what they considered to be important

        documents rather than asking any proper questions. In addition, Plaintiffs’ counsel asked Mr.


                   4
                       These include the April 12, 2018 and August 13, 2018 press releases attached as Exhibit
        D.
                   5
                Ms. Sneed authored the August 30, 2018 article attached as Exhibit E entitled “Voter
        Fraud Alarmist Group Blames Election Officials for Misleading Reports.”
                   6
                  Ms. Sneed previously reported on Plaintiffs’ Motion to Compel by way of the March 1,
        2019 article attached as Exhibit F entitled “Discovery Dispute Surfaces Emails Between Ex-
        Trump Voter Fraud Commissioners.” Ms. Sneed’s March 1, 2019 article included snippets from
        some of the emails that Defendants had submitted to the Court showing that—contrary to
        Plaintiffs’ accusations—Defendants had in fact already produced a substantial volume of emails
        exchanged with Hans von Spakovsky.

                                                             2
4845-9433-9991.1
      Case 1:18-cv-00423-LO-IDD Document 164 Filed 05/22/19 Page 5 of 20 PageID# 5841



        Adams questions about the various topics on which Plaintiffs claim a need to examine him for a

        third time. Mr. Adams spent two days in preparation for his Rule 30(b)(6) deposition and testified

        truthfully at both depositions. If Plaintiffs’ counsel thought that Mr. Adams’ answers were

        insufficient, they had ample opportunity to raise this issue with the Court previously since both

        depositions took place more than a month ago.

                   Faced with the reality that they have already plowed much of this ground, Plaintiffs claim

        an entitlement to a third deposition based on the failure of others to produce documents before Mr.

        Adams’ two depositions. For his part, before he was deposed, Mr. Adams fully complied with the

        Court’s Order of February 22, 2019, producing 675 documents based on an electronic search of

        Mr. Adams’ laptop using search terms agreed to with Plaintiffs’ counsel. Mr. Adams is not

        responsible for the fact that third parties apparently retained a handful of communications with

        him that he had long ago discarded. Neither PILF nor Mr. Adams individually is responsible for

        these third parties or the production of their documents that Plaintiffs claim were belatedly

        produced.

                   If Plaintiffs’ counsel wanted emails from Steve Albertson at Skadden Arps (“Skadden

        Attorney Albertson”) before deposing Mr. Adams, one of the eight counsel of record for Plaintiffs

        at that law firm could have walked down the hall to collect them. For Defendants, obtaining these

        documents was not so easy. It took multiple subpoenas to Skadden Arps beginning in February

        2019, subsequent “cat and mouse” games by attorneys in the Skadden Arps Office of General

        Counsel (“Skadden’s OGC”) about whether they were representing Skadden Attorney Albertson

        individually (a question that Plaintiffs’ counsel also ignored), and ultimately subpoenas served

        upon Skadden Attorney Albertson’s residence before another law firm was retained to represent

        him in his individual capacity. The history of Defendants’ efforts to obtain these documents sooner



                                                           3
4845-9433-9991.1
      Case 1:18-cv-00423-LO-IDD Document 164 Filed 05/22/19 Page 6 of 20 PageID# 5842



        is recounted herein. The delay is not the fault of Mr. Adams or his counsel, the documents at issue

        are of tangential relevance to the parties’ claims and defenses, and any discrepancies in the

        witnesses’ recollections can be the subject of cross-examination at trial.

                   The record is also clear that responsive documents produced (or not produced) by Mr. von

        Spakovsky reside on the server at the Heritage Foundation where he works and that emails are

        automatically deleted from that server after eighteen months. By Plaintiffs’ own admission, they

        have had Mr. von Spakovsky under subpoena since January 31, 2019 and have dealt with his

        counsel regarding his objections to the subpoena. Plaintiffs’ counsel should not have waited until

        after the close of discovery to raise with Mr. von Spakovsky’s counsel the fact that no privilege

        log was ever prepared. At this juncture, Plaintiffs are simply speculating that Mr. von Spakovsky

        might have additional documents about which they might wish to question Mr. Adams. If Mr. von

        Spakovsky in fact has any such documents, they can ask Mr. Adams questions about those

        documents at trial.

                   As for the one-man Virginia Voters Alliance (“VVA”), Plaintiffs’ counsel has had a

        subpoena outstanding since December 6, 2018 and threatened a motion to compel as early as

        February 7, 2019. During this time, Plaintiffs’ counsel dealt directly with counsel for VVA and

        even with VVA’s principal directly. Mr. Adams was not involved in VVA’s collection or

        production of documents.       Moreover, if the characterization of these documents in the pending

        motion is faithful to their contents, their subject matter covers ground that Plaintiffs have already

        plowed. For example, the Department of Elections’ alleged “cover-up” of non-citizen voting is

        featured prominently in both Alien Invasion reports, as is the litigation against the City of

        Alexandria Registrar that VVA filed to obtain some of the public records that were being withheld.

        Defendants have produced voluminous documents on both subjects, while also identifying certain



                                                          4
4845-9433-9991.1
      Case 1:18-cv-00423-LO-IDD Document 164 Filed 05/22/19 Page 7 of 20 PageID# 5843



        privileged communications during the time that PILF was counsel of record for VVA in the

        Alexandria litigation.

                   Finally, the alleged inconsistencies between Mr. Adams’ deposition testimony and the

        documents and deposition testimony that Plaintiffs have since received do not warrant re-opening

        his deposition. These alleged inconsistencies are already explained by other documents and

        deposition testimony, are not material, or can easily be addressed at trial for the reasons set forth

        herein.

                                                      ARGUMENT

                   Mr. Adams Fully Complied With the Court’s February 22, 2019 Order Granting
                   Plaintiffs’ Motion to Compel Production of Documents Long Before His Deposition.

                   In support of their February 15, 2019 Motion to Compel, Plaintiffs complained that Mr.

        Adams’ prior document production was “suspect” because it included so many email exchanges

        with Skadden Attorney Albertson. (Dkt. #99).         Now they complain that Skadden Attorney

        Albertson produced documents that Mr. Adams no longer had and therefore could not produce.

        The Court’s February 22, 2019 Order directed Mr. Adams to use the same search terms for his

        personal computer that had previously been applied to PILF’s server and to produce any additional

        responsive documents by March 8, 2019. (Dkt. #107). Mr. Adams dutifully complied. Using the

        same search terms to which the parties had agreed for searching PILF’s server, Defendants’ outside

        counsel imaged and searched the contents of Mr. Adams’ laptop. Many of the documents

        discovered were duplicative of documents that had previously been produced. Nevertheless,

        Defendants’ counsel produced what the search terms yielded—for a total of 561 documents and

        more than 4,450 pages—on March 8, 2019. The Discovery Plan contemplated that privilege logs

        would be produced within 21 days of that production. (Dkt. #93). Defendants produced their

        second privilege log on March 28, 2019. Before doing so, Defendants “declassified” certain


                                                         5
4845-9433-9991.1
      Case 1:18-cv-00423-LO-IDD Document 164 Filed 05/22/19 Page 8 of 20 PageID# 5844



        previously withheld documents, producing an additional 63 documents of which Mr. Adams was

        the custodian on March 18, 2019 and an additional 51 documents of which Mr. Adams was the

        custodian on March 22, 2019. In short, Plaintiffs had Defendants’ privilege logs, objections, and

        all documents in Defendants’ possession, custody, or control that were not withheld pursuant to

        claims of privilege or objections well before Mr. Adams was deposed. Plaintiffs’ counsel made a

        strategic decision to depose Mr. Adams before obtaining documents from third parties—and to

        obstruct rather than seek discovery from Skadden Attorney Albertson, no doubt because of

        concerns arising from the witness-advocate rule.

                   In the declaration that he submitted in opposition to Plaintiffs’ February 15, 2019 Motion

        to Compel, Mr. Adams was candid that one reason that he did not retain many documents in the

        ordinary course of business was the fear that activists such as SCSJ, Protect Democracy, and others

        would use them for ideological attacks. (Dkt. #103). The fact that documents recently produced

        by Skadden Attorney Albertson are now being used for this very purpose against the wife of a

        Supreme Court Justice shows that Mr. Adams’ concerns were well-placed. In any event, the fact

        that Plaintiffs’ counsel deposed Mr. Adams—twice—before receiving certain documents in

        discovery from third parties is the result of strategic decisions made by Plaintiffs’ counsel, not any

        actions or omissions on the part of Defendants or their counsel.

                   Plaintiffs Could and Should Have Obtained Documents From Skadden Attorney
                   Albertson, Mr. von Spakovsky, and VVA Long Before the Close of Discovery.

                   In Fresenius Med. Care Holdings, Inc. v. Roxane Labs., Inc., 2007 WL 764302 (S.D. Ohio

        Mar. 9, 2007), the movant “did everything in its power” to get the document before the deposition

        and the opposing party offered no explanation for the delay in producing the document. Id. at *2.

        Here, the delay was that of third parties—not of Mr. Adams. Moreover, “the Court may deny

        leave to conduct a second deposition of the witness even if relevant documents are produced


                                                           6
4845-9433-9991.1
      Case 1:18-cv-00423-LO-IDD Document 164 Filed 05/22/19 Page 9 of 20 PageID# 5845



        subsequent to the deposition of the party taking the deposition . . . chose to conduct the deposition

        prior to the completion of document discovery.” Id. Plaintiffs cite Vincent v. Mortman, 2006 WL

        726680, at *2 (D. Conn. Mar. 17, 2006), with the following parenthetical: “permitting reopening

        of defendant’s deposition in light of third party’s belated production of relevant documents.” In

        fact, the belated production at issue in that case was not the production of a third party. Here, the

        delays in production were on the part of non-parties Skadden Attorney Albertson, Mr. von

        Spakovsky, and VVA, as set forth herein.

                   1.     Skadden Attorney Albertson

                   Of the eighteen counsel of record for Plaintiffs, eight are at the law firm of Skadden Arps.

        If Plaintiffs’ counsel at Skadden Arps were previously unaware of the central role that their

        colleague Steve Albertson played in the gathering of information for the Alien Invasion reports

        and their post-publication dissemination to the news media, they learned of Mr. Albertson’s

        involvement by way of Defendants’ January 16, 2019 initial disclosures. With respect to Skadden

        Attorney Albertson, Defendants’ initial disclosures stated as follows: “Non-parties who assisted

        PILF in gathering data for use in the Reports, including Steve Albertson, at Skadden, Arps, Slate,

        Meagher & Flom LLP, 1440 New York Ave, N.W., Washington, D.C. 20005, Tel: 202-371-7112,

        Email: steven.albertson@skadden.com. Mr. Albertson need not be contacted through counsel for

        Defendants.” Shortly thereafter, Plaintiffs’ counsel of record at Skadden Arps served FOIA

        requests upon two local registrars seeking Skadden Attorney Albertson’s communications with

        each of them.7

                   On February 8, 2019, Defendants served the deposition notice and subpoena on Skadden


                   7
                An example of one such FOIA request, directed to the Fauquier County Registrar, was
        marked as an exhibit to the deposition of Skadden Attorney Albertson and is attached as Exhibit
        G.

                                                            7
4845-9433-9991.1
     Case 1:18-cv-00423-LO-IDD Document 164 Filed 05/22/19 Page 10 of 20 PageID# 5846



        Arps attached as Exhibit H to which emails from Skadden Attorney Albertson were responsive.

        After initially representing that no such emails existed, Skadden’s OGC finally produced a limited

        quantity of such emails on March 15, 2019. Thereafter, Defendants’ counsel sent Skadden’s OGC

        a series of emails attempting to determine whether Skadden’s OGC would be representing Steve

        Albertson individually. These include the March 16, 2019 email attached as Exhibit I, the March

        18, 2019 email attached as Exhibit J, and the March 18, 2019 email to Plaintiffs’ counsel attached

        as Exhibit K enclosing the “documents produced by Skadden Arps in response to Defendants’

        subpoena” and stating: “I have yet to hear whether Mr. Albertson personally is represented by

        counsel in this matter.” Finally, on March 29, 2019, Defendants’ counsel—having heard nothing

        from Skadden’s OGC or any of the eight Skadden Arps attorneys representing Plaintiffs in this

        case—served Mr. Albertson with the deposition subpoena attached as Exhibit L. Thereafter,

        having noticed that at least one document produced in discovery showed a gmail.com address for

        Mr. Albertson, Defendants served Mr. Albertson with the document subpoena attached as Exhibit

        M on April 12, 2019. Mr. Albertson’s deposition was originally scheduled to take place on April

        24, 2019. At the request of his counsel that had recently been retained, the deposition was

        postponed several times from April 24, 2019 to May 9, 2019. Ultimately, it did not take place

        until Tuesday, May 14, 2019—with leave of Court (Dkt. #143)—to accommodate a personal issue

        with Mr. Albertson.      The evening of Friday, May 10, 1019, Mr. Albertson produced 464

        documents. The delay in this production and its volume are not attributable to Mr. Adams or his

        lawyers, who worked diligently to secure discovery from Mr. Albertson.

                   2.    Hans von Spakovsky

                   On January 31, 2019, Plaintiffs’ counsel Nicole Cleminshaw and Defendants’ counsel

        Michael J. Lockerby exchanged the emails attached as Exhibit N regarding, inter alia, a subpoena

        being served on Mr. von Spakovsky. At 6:25 p.m., Plaintiffs’ counsel wrote: “Please note that

                                                        8
4845-9433-9991.1
     Case 1:18-cv-00423-LO-IDD Document 164 Filed 05/22/19 Page 11 of 20 PageID# 5847



        while we are serving Mr. von Spakovsky individually with a subpoena, we maintain our position

        that as a board member of PILF involved in the creation and promotion of the Alien Invasion

        Reports, any materials in his possession that are responsive to Plaintiffs’ First Set of Requests for

        Productions and Interrogatories to PILF should be produced as part of PILF’s Response.” Eight

        minutes later, at 6:33 p.m., Defendants’ counsel responded in pertinent part: “Is that your firm’s

        position with respect to its corporate clients, that outside board members are considered parties for

        purposes of discovery?” Not surprisingly, Plaintiffs’ counsel never responded. Instead, Plaintiffs’

        counsel proceeded to deal directly with Mr. von Spakovsky and his counsel regarding the

        production of documents responsive to Plaintiffs’ subpoena.

                   On March 1, 2019, Mr. von Spakovsky’s counsel served objections to the subpoena by way

        of correspondence attached as Exhibit O.          Thereafter, there were apparently a series of

        communications between Plaintiffs’ counsel and Mr. von Spakovsky’s counsel regarding the

        production of documents and the deposition of Mr. von Spakovsky. Defendants’ counsel was not

        a party to all of these communications but was copied on certain communications setting Mr. von

        Spakovsky’s deposition for various dates, including April 18, 2019, April 23, 2019, and May 9,

        2019. The deposition ultimately took place on May 9, 2019. Defendants’ counsel met Mr. von

        Spakovsky’s counsel for the very first time at the deposition. At the deposition, Mr. von

        Spakovsky testified that all of his emails were on the Heritage Foundation server and that emails

        were automatically deleted after eighteen months. (von Spakovsky Tr. 34:24–36:23).

                   3.     Virginia Voters Alliance

                   In the case of VVA, Plaintiffs’ counsel similarly dealt with VVA’s principal, Reagan

        George, and two different law firms responsible for the production of its documents at different

        times. At one point, when VVA was not represented by counsel, Defendants and their counsel

        received copies of emails exchanged with Plaintiffs’ counsel. These emails, dated February 7,

                                                         9
4845-9433-9991.1
     Case 1:18-cv-00423-LO-IDD Document 164 Filed 05/22/19 Page 12 of 20 PageID# 5848



        2019, are already on file with the Court. (Dkt. # 104-1). At some point thereafter, VVA apparently

        retained the same attorney who is representing Mr. von Spakovsky in this matter. Both before and

        after that engagement, Defendants and their counsel had no involvement in VVA’s document

        production.

                   Plaintiffs Have Not Met Their Burden of Showing Good Cause to Re-open the
                   Deposition of J. Christian Adams and PILF After 14 Hours of Questioning.

                   Each of the two depositions at which Mr. Adams testified—the April 18, 2019 Rule

        30(b)(6) deposition of PILF and the April 22, 2019 individual deposition of Mr. Adams—took at

        least the full seven hours permitted by the Federal Rules of Civil Procedure. The transcripts show

        that Plaintiffs’ counsel wasted much of the time by reading lengthy portions of documents

        followed by the question “Do you see that?” See, e.g., Adams Tr. 18:19 – 19:9, 20:4–7, 22:8–14,

        23:11–20, 27:24 – 28:1, 31:12–17, 31:23 – 32:2 (Dkt. #160-22), PILF 30(b)(6) Tr. 17:8–16, 21:20–

        22:2, 31:12–22, 40:7 – 41:4 (Dkt. # 160-21). There was no “obstruction.” To the contrary,

        Defendants’ counsel primarily objected on the basis of form without elaboration—providing a

        more specific statement of the basis for the objection only when specifically requested to do so by

        Plaintiffs’ counsel. See, e.g., Adams Tr. 7:12–20, 10:10–11:1, 15:3–10, 16:4–21, 17:3–7, 20:17–

        21, 25:19–25 (Dkt. # 160-22). Plaintiffs’ counsel did have to be reminded, however, that it was

        not appropriate to be making faces and gestures from off-camera while Mr. Adams was being

        videotaped8—a breach of decorum that Defendants would attribute to inexperience rather than

        obstructionism.9

                   Under the authorities cited in support of the pending motion, Plaintiffs have the burden of



                   8
                       See, e.g., Adams Tr. 43:3–17.
                   9
                 Only two attorneys admitted to the Virginia State Bar have been present for the
        depositions taken by Plaintiffs’ counsel. Both were admitted only recently.

                                                           10
4845-9433-9991.1
     Case 1:18-cv-00423-LO-IDD Document 164 Filed 05/22/19 Page 13 of 20 PageID# 5849



        showing good cause (i.e., diligence) to reopen Mr. Adams’ deposition. Flame Glory Wealth

        Shipping Pte Ltd. v. Indus. Carriers, Inc., 2014 WL 12547264, at *3 (E.D. Va. Apr. 30, 2014).10

        Only then do Defendants need to show the factors enumerated in Flame Glory Wealth. Here, third

        party discovery has not revealed any “new” information that would warrant re-opening Mr.

        Adams’ deposition even for the limited purpose permitted in Flame Glory Wealth.

                   Moreover, the facts here are notably different from those at issue in Flame Glory Wealth.

        In that case, the plaintiff company seeking a second deposition was not part of the case when the

        president of the defendant had previously been deposed. After that first deposition, the two cases

        were consolidated: “Perhaps most notably, Glory Wealth [the plaintiff and movant] has not had

        the opportunity to depose Viktor Baransky. . . . Accordingly, Glory Wealth has not had ample

        opportunity to obtain this type of information through other discovery. . . . Because Glory Wealth

        has not had the opportunity to previously depose Mr. Baransky, the Court is not ‘re-opening’ Mr.

        Baransky’s previous deposition.” Id. at *3.

                   Here, there is no such new party or “new” information. In opposition to Plaintiffs’ Motion

        to Compel11 and at his deposition,12 Mr. Adams testified that his efforts to procure prosecution of

        non-citizens who voted were focused on U.S. Attorneys whereas Skadden Attorney Albertson

        focused on Commonwealth’s Attorneys.             The documents that Skadden Attorney Albertson

        produced on this issue focused on his own efforts to contact Commonwealth’s Attorneys. These

        documents are not inconsistent with how Mr. Adams characterized the division of labor, and

        Plaintiffs’ counsel of record at Skadden Arps could have obtained them long ago simply by


                   10
                  See also Eshelman v. Puma Biotechnology, Inc., 2018 WL 327559, at *4 (E.D.N.C. Jan.
        8, 2018); Briggs v. Phebus, 2014 WL 1117888, at *3–*4 (E.D. La. Mar. 19, 2014).
                   11
                        See Dkt. #102–103.
                   12
                        PILF 30(b)(6) Tr. 308:2–17 (Dkt # 160-21)..

                                                            11
4845-9433-9991.1
     Case 1:18-cv-00423-LO-IDD Document 164 Filed 05/22/19 Page 14 of 20 PageID# 5850



        walking down the hall. At his deposition, Skadden Attorney Albertson was adamant that Mr.

        Adams was not interested in finding a receptive Commonwealth’s Attorney. Albertson Tr. 51:9–

        16, 52:18–53:5, 144:14–145:7. Notwithstanding Mr. Adams’ lack of interest, documents produced

        by Skadden Attorney Albertson show that Mr. Albertson persisted in his efforts to interest

        Commonwealth’s Attorneys in prosecuting non-citizen voters long after Mr. Adams made it clear

        that he had no interest in doing so. (Albertson Tr. 70:4–73:11; Albertson Dep. Exs. 23, 25)..

                   The other areas that Plaintiffs cite as a pretext for re-opening Mr. Adams’ deposition

        similarly will not withstand even cursory scrutiny. Much of Skadden Attorney Albertson’s

        information about non-citizen voting in Virginia came from the Registrar and Clerk of Court in

        Stafford County, where Skadden Attorney Albertson previously served on the Board of Elections.

        (Albertson Tr. 26:18–32:3). If anyone told Mr. Albertson about an alleged error rate in lists of

        non-citizens, it was certainly not Mr. Adams. As a result of the subpoenas and FOIA requests to

        the Department of Elections and local registrars alike, the record is uncontroverted that neither the

        Commissioner of Elections nor any local registrar told Mr. Adams anything of the kind. To the

        contrary, when he was deposed on April 10, 2019, Commissioner Cortes stood behind the accuracy

        of the “cancellation-declared non-citizen” report attached as Exhibit 1 to Alien Invasion II. (Cortes

        Tr. 169:3-170:17.) (Lockerby Decl. ¶ 17, Ex. 25) (Dkt. #130-25).

                   When Skadden Attorney Albertson was deposed, the Protect Democracy attorney taking

        the deposition suggested that PILF and Mr. Adams were claiming some kind of attorney-client

        relationship with the Skadden Arps law firm simply because their communications were sent to

        and from a Skadden.com email address. Defendants have made no such claim and have raised no

        such conflict. Nor have Defendants raised the issue of the witness-advocate rule at this time.

        Having gotten Skadden Attorney Albertson riled up with innuendo, the examining attorney showed



                                                         12
4845-9433-9991.1
     Case 1:18-cv-00423-LO-IDD Document 164 Filed 05/22/19 Page 15 of 20 PageID# 5851



        the witness deposition testimony in which Mr. Adams testified—perhaps incorrectly—that

        Skadden Attorney Albertson had succeeded in obtaining information from the registrar in Prince

        Williams. The documents produced by Mr. Albertson suggest that Mr. Adams may have confused

        some other jurisdiction with Prince William County. In any event, such a discrepancy is more

        properly the subject of cross-examination at the trial at which both witnesses—Mr. Adams and

        Skadden Attorney Albertson—are expected to testify. The very authority cited by Plaintiffs

        supports this proposition. Ganci v. U.S. Limousine Serv., Ltd., 2011 WL 4407461, at *2 (E.D.N.Y.

        Sept. 21, 2011).

                   Finally, the documents subpoenaed from AC Fitzgerald and ForthRight corroborate rather

        than undercut Mr. Adams’ deposition testimony that PILF had not been successful in raising

        money based on direct appeals referencing this litigation. PILF directly addressed this issue by

        way of the affidavit attached as Exhibit P after Plaintiffs’ counsel raised the issue. Again, any

        such discrepancy could be addressed at trial if relevant—although such fundraising is not relevant

        to the issue of liability and certainly cannot provide the basis for a damage claim on behalf of

        Plaintiffs, who have admittedly suffered no damages.

                   This Litigation and Plaintiffs’ Motion Are Part of an Ongoing Campaign to Use
                   Litigation to Harass PILF, Messrs Adams and von Spakovsky, and Third Parties.

                   From the outset, the targets of Plaintiffs’ smear campaign have included the nemeses of

        Justin Levitt, the law professor in Los Angeles who first proposed this litigation to Plaintiffs’

        counsel, SCSJ and Protect Democracy. Messrs. Adams and von Spakovsky, an officer at the

        Heritage Foundation who is one of PILF’s outside directors, wrote a series of articles critical of

        Professor Levitt’s conduct (and that of his cronies) at the U.S. Department of Justice. (Lockerby

        Decl. Exs. 20, 21, 22, 23, and 24) (Dkt. ##130-20–130-24). While he was at the Justice

        Department, Professor Levitt collected these articles along with briefs and publications by Messrs.


                                                         13
4845-9433-9991.1
     Case 1:18-cv-00423-LO-IDD Document 164 Filed 05/22/19 Page 16 of 20 PageID# 5852



        Adams and von Spakovsky that advocated for election integrity and cited data for the proposition

        that voting by non-citizens is more prevalent than Professor Levitt has publicly claimed—although

        his own files suggest otherwise. (Lockerby Decl. ¶¶ 9, 10, 27, and 28) (Dkt. #130). Professor

        Levitt was still at U.S. Department of Justice when the first Alien Invasion report was published.

        That was no longer the case as of Inauguration Day 2017.

                   On May 30, 2019, the day after publication of Alien Invasion II, Professor Levitt began an

        email blast to many of the more than 5,500 voters identified by the Virginia Department of

        Elections as having had their voter registrations cancelled due to non-citizen status. (Lockerby

        Decl. ¶¶ 11, 12, 13, 14, and 15) (Dkt. #130). Today, nearly three years later, only three of these

        5,500+ voters placed on this list by the Virginia Department of Elections have been shown to be

        citizens of the United States.

                   One is Plaintiff Luciania Freeman, the only Virginia voter who ultimately succumbed to a

        barrage of seven emails from Professor Levitt that misrepresented how she came to be on this list.

        (Dkt. #130-2). Discovery has since confirmed that—consistent with the April 4, 2017 email from

        Edgardo Cortes, Commissioner of the Department of Elections at the time—“[t]his report shows

        individuals that were cancelled due to self-reported non-citizen status and failed to complete an

        affirmation of citizenship in the allotted time frame and continue to be in cancelled status.” (Dkt.

        #66-2). After publication of Alien Invasion II, Ms. Freeman (who was in fact born in North

        Carolina) did what the Prince William County Registrar had invited her to do on July 22, 2015:

        affirm her citizenship and re-register to vote.

                   The second U.S. citizen whom the Virginia Department of Elections had incorrectly

        identified as a non-citizen was Plaintiff Eliud Bonilla. Like Ms. Freeman, Mr. Bonilla had—in

        the words of former Commissioner Cortes—“self-reported non-citizen status and failed to



                                                           14
4845-9433-9991.1
     Case 1:18-cv-00423-LO-IDD Document 164 Filed 05/22/19 Page 17 of 20 PageID# 5853



        complete an affirmation of citizenship in the allotted time frame.” (Dkt. #66-2). Unlike Ms.

        Freeman, Mr. Bonilla had—before the publication of Alien Invasion II—affirmed his citizenship

        and re-registered. He has since moved to Maryland, where he registered to vote and voted. As a

        result, Mr. Bonilla is not among the “Virginia voters” referenced in the Complaint. With respect

        to Mr. Bonilla, Commissioner Cortes was incorrect when he wrote—in the April 4, 2017 email

        that is “front and center” in the May 2017 Alien Invasion II report—that “[i]f an individual was

        previously cancelled and then subsequently affirmed citizenship and was re-registered, they would

        no longer appear on this report because they would now be on active status. (Dkt. #66-2).

        Notwithstanding this discrepancy, former Commissioner Cortes stood by his April 4, 2017 email

        when he was deposed last month. (Cortes Tr. 169:3-170:17.) (Lockerby Decl. Ex. 25) (Dkt. #130-

        25).

                   The following week, on April 19, 2019, the current Commissioner of Elections, Chris Piper

        was deposed. He testified that the preceding day, April 18, 2019, he had learned for the very first

        time about certain registrar errors that made Commissioner Cortes’ April 4, 2017 statement

        incorrect with respect to at least two Virginia voters. One was Plaintiff Eliud Bonilla. The second

        was Maureen Erickson, who has registered to vote in Virginia from an address in Guatemala but

        is in fact a U.S. citizen despite having been on the list of voters “cancelled-declared non-citizen.”

        Like Mr. Bonilla, Ms. Erickson had erroneously self-reported as a non-citizen but had affirmed

        her citizenship after her voter registration was initially cancelled. (Lockerby Decl. Ex. 25) (Dkt.

        #130-25). As was the case with Mr. Bonilla, registrar error accounted for the fact that her name

        continued to appear on the “cancellation-declared non-citizen list.” (Lockerby Decl. Ex. 25) (Dkt.

        #130-25). Yet that did not stop Commissioner Cortes, Professor Levitt, and his friends in the news

        media—including those referred to him by the publicist(s) retained by Plaintiffs’ counsel SCSJ



                                                          15
4845-9433-9991.1
     Case 1:18-cv-00423-LO-IDD Document 164 Filed 05/22/19 Page 18 of 20 PageID# 5854



        and Protect Democracy—from repeatedly citing the example of Ms. Erickson as “evidence”

        allegedly showing that PILF and Mr. Adams were “sloppy,” published “fake” and “fraudulent”

        reports, and the like. (Lockerby Decl. ¶¶ 17, 25(i), 33, Exs. 44) (Dkt. #130, 130-44). Win, lose,

        or draw, the pending motion allows the activists who are the “real parties in interest” to continue

        to use “reporting” on the litigation to smear PILF, Mr. Adams, Mr. von Spakovsky, Ginny Thomas,

        and anyone else who disagrees with the position of Professor Levitt and his compatriots that non-

        citizen voting is a “myth.”

                                                        CONCLUSION

                   The fact that Plaintiffs have no evidence to support their claims reflects the absence of any

        evidence to support their claims. The burden of discovery on Defendants in this case has been

        substantial, especially in view of PILF’s size and the contrived nature of Plaintiffs’ claims.

        Discovery is now over. Plaintiffs have come forward with no legitimate reason for subjecting Mr.

        Adams to a third day of discovery and otherwise continuing to employ the army of eighteen

        lawyers appearing as counsel of record for Plaintiffs. If the case does not settle, it should go to

        trial as scheduled. At trial, Plaintiffs’ counsel, armed with the substantial testimony that Mr.

        Adams has already provided on these topics, can continue to probe him and other witnesses about

        alleged discrepancies in the record. Under the circumstances, Plaintiffs have not demonstrated the

        good cause necessary to re-open the deposition of Mr. Adams.




                                                            16
4845-9433-9991.1
     Case 1:18-cv-00423-LO-IDD Document 164 Filed 05/22/19 Page 19 of 20 PageID# 5855




        Dated: May 22, 2019         Respectfully submitted,


                                    PUBLIC INTEREST LEGAL FOUNDATION
                                    and J. CHRISTIAN ADAMS

                                    By /s/ Michael J. Lockerby
                                            Counsel
                                    Michael J. Lockerby (Virginia State Bar No. 24003)
                                    Eli L. Evans (Virginia State Bar No. 90700)
                                    FOLEY & LARDNER LLP
                                    Washington Harbour
                                    3000 K Street, N.W., Suite 600
                                    Washington, D.C. 20007-5109
                                    Telephone: 202-945-6079
                                    Facsimile: 202-672-5399
                                    Email: mlockerby@foley.com
                                    Email: eevans@foley.com


                                    William E. Davis (Admitted pro hac vice)
                                    Ana Romes (Admitted pro hac vice)
                                    FOLEY & LARDNER LLP
                                    One Biscayne Tower
                                    2 South Biscayne Boulevard, Suite 1900
                                    Miami, Florida 33131
                                    Telephone: 305-482-8404
                                    Facsimile: 305-482-8600
                                    Email: wdavis@foley.com
                                    Email: aromes@foley.com

                                    Counsel for Defendants




                                             17
4845-9433-9991.1
     Case 1:18-cv-00423-LO-IDD Document 164 Filed 05/22/19 Page 20 of 20 PageID# 5856



                                          CERTIFICATE OF SERVICE

                   I hereby certify that on May 22, 2019, I electronically filed the foregoing OPPOSITION

        TO PLAINTIFFS’ MOTION TO RE-OPEN THE DEPOSITION OF DEFENDANT J.

        CHRISTIAN ADAMS AND DEFENDANT PUBLIC INTEREST LEGAL FOUNDATION with

        the Clerk of Court using the CM/ECF system, which will then send a Notice of Electronic Filing

        (NEF) to all counsel of record.

                                                                     /s/ Michael J. Lockerby
                                                              Michael J. Lockerby (VSB No. 24003)
                                                              FOLEY & LARDNER LLP
                                                              Washington Harbour
                                                              3000 K Street, N.W., Suite 600
                                                              Washington, D.C. 20007-5109
                                                              Telephone: 202-945-6079
                                                              Facsimile: 202-672-5399
                                                              Email: mlockerby@foley.com

                                                              Counsel for Defendants




                                                         18
4845-9433-9991.1
